Case 4:13-cv-04129-CW Document 93 Filed 10/11/18 Page 1 of 3




                                                  XXXXXXX
Case 4:13-cv-04129-CW Document 93 Filed 10/11/18 Page 2 of 3
 Case 4:13-cv-04129-CW Document 93 Filed 10/11/18 Page 3 of 3




                                              S DISTRICT
                                           ATE           C
                                          T




                                                                  O
                                     S




                                                                   U
                                    ED




                                                                    RT
October 11, 2018                                           ERED
                                                    O ORD




                                UNIT
                                         IT IS S




                                                                          R NIA
                                                              ilken
                                                      laudia W




                                NO
                                              Judge C




                                                                          FO
                                 RT




                                                                      LI
                                         ER




                                    H




                                                                  A
                                              N                       C
                                                                F
                                                  D IS T IC T O
                                                        R
